Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 1/22/2021 has been entered. Claims 1-15 remain pending in the application. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 10/14/2020. 
Specification
The disclosure is objected to because of the following informalities: 
    Page 20,    line 1 "safety clip 128" should read "safety clip 132"
   Page 20,    line 21 "safety clip 134" should read "safety clip 132".
Appropriate correction is required.
Claim Objections
Claims 7 and 8 objected to because of the following informalities:  
Claim 7, line 1 “wherein one or more safety clip retention tabs” should read “wherein the one or more safety clip retention tabs”. 
Claim 8, line 1 “wherein one or more safety clip retention tabs” should read “wherein the one or more safety clip retention tabs”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 recites “one or more safety clip retention tabs are configured to flex to enable the safety clip to be inserted into a chamber of the housing, and inhibit removal of the safety clip from the chamber once inserted.” This limitation fails to further limit the subject matter of claim 1 “safety clip retention tabs configured to deflect when inserting the safety clip within a chamber of the safety clip assembly housing, thereby enabling the safety clip to slide into position at least partially within the housing, distal movement of the safety clip out of the housing inhibited by an interference fit between the one or more safety clip retention tabs and one or more walls defining the chamber of the housing.”  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claims 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 recites “the safety clip further includes one or more safety clip retention tabs configured to secure the safety clip at least partially within the housing.” This limitation fails to further limit the subject matter of claim 10 “the safety clip further including one or more safety clip retention tabs configured to deflect when inserting the safety clip within a chamber of the safety clip assembly housing, thereby enabling the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-5 and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Thoresen et al. (U.S Patent No. 7,604,616), and further in view of an alternate embodiment of Thoresen et al. (U.S Patent No. 7,604,616). 
Regarding claim 1, a first embodiment of Thoresen et al. discloses a passive safety catheter assembly, comprising: a catheter hub (catheter hub 24, Fig. 46) and a catheter tube (catheter 21, Fig. 1) extending distally thereof; a catheter insertion device including a needle cannula (introducer needle 31, Fig. 46) having a proximal portion, an elongate body and a sharp distal tip (sharp distal tip 32, Fig. 46); a handle (needle hub 34, fig. 46) operably coupled to the proximal portion of the needle cannula (introducer needle 31, Fig. 46); and a safety clip assembly including a housing (housing 41, Fig. 46) and a safety clip (clip lock 1221, Fig. 46), the safety clip including a first and second guard arm (legs 2192, Fig. 49), each guard arm including a respective first and second retention tab (biasing arms 2193, Fig. 49) including structure defining a respective first and second aperture (holes 2194, Fig. 49) configured 
The first discussed embodiment of Thoresen et al. does not disclose the safety clip further including one or more safety clip retention tabs configured to deflect when inserting the safety clip within a chamber of the safety clip assembly housing, thereby enabling the safety clip to slide into position at least partially within the housing, distal movement of the safety clip out of the housing inhibited by an interference fit between the one or more safety clip retention tabs and one or more walls defining the chamber of the housing.
deflect when inserting the safety clip within a chamber of the safety clip assembly housing (col 28, lines 22-30; see the outward biased locking arm 850 is deflected inwards), thereby enabling the safety clip to slide into position (see Fig. 23) at least partially within the housing, distal movement of the safety clip out of the housing inhibited by an interference fit  between the one or more safety clip retention tabs (locking arm 850, Fig. 23) and one or more walls (proximally facing shoulder 860, Fig. 23) defining the chamber of the housing. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the safety clip device of the discussed first embodiment of Thoresen et al. with the safety clip retention tabs of an alternate embodiment of Thoresen et al. Adding the safety clip retention tabs (locking 850, Fig. 23) to the proximal end of the safety clip (clip lock 1221, Fig. 46) would yield the same predictable result of securing the clip within the housing (housing 41, Fig. 46), preventing movement. One of ordinary skill in the art would have been motivated to make this modification in order to prevent unwanted movement of the safety clip (clip lock 1221, Fig. 46) within the housing (housing 41, Fig. 6), therefore preventing any exposure of the needle following withdrawal from the catheter, as taught by Thoresen (col. 27, lines 41-45 and col. 28, lines 14-16). Additionally, it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art, Boston Scientific v. Cordis Fed. Cir. 2009.
The combination of Thoresen et al. is hereinafter referred to as the combination of Thoresen et al. 
(clip lock 1221, Fig. 6) is constructed of a resilient thin web of metal (Col. 31, lines 59-62).
Regarding claim 3, the combination of Thoresen et al. teaches all of claim 1, as previously discussed, and further discloses the first and second hook features (holes 2195, Fig. 49) are shaped and sized to closely conform to an outer diameter and extending ridge and/or external ears (detent 26, Fig. 47) of the catheter hub (catheter hub 24, Fig. 47; Col. 34, lines 35-40). See Reference Figure 1 below.

    PNG
    media_image1.png
    564
    604
    media_image1.png
    Greyscale

Regarding claim 4, the combination of Thoresen et al. teaches all of claim 1, as previously discussed, and further discloses the safety clip further includes a proximal wall (retention plate 1100, Fig. 49) to which the first and second guard arms (legs 2192, Fig. 49) are operably coupled.

Regarding claim 7, the combination of Thoresen et al. teaches all of claim 4, as previously discussed, and the second discussed embodiment of Thoresen et al. further teaches that the one or more safety clip retention tabs (locking arm 850, Fig. 23) are operably coupled to the proximal wall (proximal wall 810, Fig. 23). The proximal wall of the second discussed embodiment, proximal wall 810, Fig. 23) is functionally equivalent to the proximal wall of the first discussed embodiment (retention plate 1100, Fig. 23). Therefore, in the combination of claim 1, operably coupling the safety clip retention tabs (locking arm 850, Fig. 23) of the second discussed embodiment to the to the proximal wall (retention wall 1100, Fig. 48) of the first discussed embodiment would yield the same predictable results as the claimed invention and secure the safety clip in the housing as previously described.
Regarding claim 8, the combination of Thoresen et al. teaches all of claim 7, as previously discussed, and the second discussed embodiment of Thoresen et al. further teaches that the one or more safety clip retention tabs (locking arm 850, Fig. 23) are constructed of a resilient material (Col. 27, lines 49-51) and extend from the proximal wall at an oblique angle (Figure 23).
Regarding claim 9, the combination of Thoresen et al. teaches all of claim 8, as previously discussed, and the second discussed embodiment of Thoresen et al. further teaches that the one or more safety clip retention tabs (locking arm 850, Fig. 23) are configured to flex (Figs. 22-23) to enable the safety clip to be inserted into a chamber of the housing, and inhibit removal of the safety clip from the chamber once inserted (Col. 28, lines 28-30).

the safety clip further including one or more safety clip retention tabs configured to deflect when inserting the safety clip within a chamber of the safety clip assembly housing, thereby enabling the safety clip to slide into position at least partially within the housing, distal movement of the safety clip out of the housing inhibited by an interference fit between the one or more safety clip retention tabs and one or more walls defining the chamber of the housing. 
An alternate embodiment of Thoresen teaches one or more safety clip retention tabs (locking arm 850, Fig. 23) configured deflect when inserting the safety clip within a chamber of the safety clip assembly housing (col 28, lines 22-30; see the outward biased locking arm 850 is deflected inwards), thereby enabling the safety clip to slide into position (see Fig. 23) at least partially within the housing, distal movement of the safety clip out of the housing inhibited by an interference fit  between the one or more safety clip retention tabs (locking arm 850, Fig. 23) and one or more walls (proximally facing shoulder 860, Fig. 23) defining the chamber of the housing.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the safety clip device of the discussed first embodiment of Thoresen et al. with the safety clip retention tabs of an alternate embodiment of Thoresen et al. Adding the safety clip retention tabs (locking arm 850, Fig. 23) to the proximal end of the safety clip (clip lock 1221, Fig. 48) would yield the same predictable result of securing the clip within the housing (housing 41, Fig. 46), preventing movement. One of ordinary skill in the art would have been motivated to make this modification in order to prevent unwanted movement of the safety clip (clip lock 1221, Fig, 46). within the housing (housing 41, Fig. 46), therefore preventing any exposure of the needle following withdrawal from the catheter, as taught by Thoresen (col. 27, lines 41-45 and col. 28, lines 14-16). Additionally, it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent 
Regarding claim 11, the combination of Thoresen teaches all of claim 10 as previously discussed, and further discloses the first and second guard arms (legs 2192, Fig 49) are shaped and sized to closely conform to an outer diameter and extending ridge and/or external ears (detent 26, Fig. 47) of the catheter hub (catheter hub 24, Fig. 47; Col. 34, lines 35-50).
Regarding claim 12, the combination of Thoresen teaches all of claim 10, as previously discussed, and further teaches the safety clip (clip lock 1221, Fig. 49) further includes a proximal wall (retention plate 1100, Fig. 49) to which the first and second guard arms (legs 2192, Fig. 49) are operably coupled.
Regarding claim 13, the combination of Thoresen teaches all of claim 12, as previously discussed, and further discloses the proximal wall (retention plate 1100, Fig. 49) includes an aperture size (hole 1130, Fig. 49) to enable the elongate body of the needle cannula (introducer needle 31, Fig. 48) to pass therethrough, but inhibits passage of a needle feature of the needle cannula therethrough (Col. 34, lines 1-6). 
Regarding claim 14, the combination of Thoresen teaches all of claim 10, as previously discussed. However, the first discussed embodiment of Thoresen et al. does not disclose the safety clip further includes one or more safety clip retention tabs configured to secure the safety clip at least partially within the housing.  
However, a second embodiment of Thoresen et al. teaches a safety apparatus (leaf spring 800, Fig. 23) meant to prevent unwanted distal movement of the introducer needle (introducer needle 31, 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the safety clip device of a first embodiment of Thoresen et al. with the safety clip retention tabs of an alternate embodiment of Thoresen et al. Adding the safety clip retention tab (locking arm 850, Fig. 23) to the proximal end of the safety clip (clip lock 1221, Fig. 49) would yield the same predictable result of securing the clip within the housing, preventing movement. One of ordinary skill in the art would have been motivated to make this combination in order to prevent unwanted movement of the safety clip (clip lock 1221, Fig. 46) within the housing (housing 41, Fig. 46), therefore preventing any exposure of the needle following withdrawal from the catheter. Additionally, it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art, Boston Scientific v. Cordis Fed. Cir. 2009.
Regarding claim 15, the combination of Thoresen teaches all claim 14, as previously discussed, and further discloses that the safety clip retention tabs (locking arm 850, Fig. 23) are constructed of a resilient material (Col. 27, lines 49-51) and extend from the proximal wall (retention wall 1100, Fig. 49) at an oblique angle (Fig. 23). The proximal wall of the second discussed embodiment (proximal wall 810, Fig. 23) is functionally equivalent to the proximal wall of the first discussed embodiment (retention wall 1100, Fig. 49) and therefore in the combination of claim 14 that was previously described, extending the safety clip retention tabs (locking arm 850, Fig. 23) of the second discussed embodiment from the proximal wall (retention wall 1100, Fig. 49) of the first discussed embodiment would yield the same predictable results as the claimed invention and secure the safety clip in the housing. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Thoresen et al. (U.S Patent No. 7,604,616) and an alternate embodiment of Thoresen et al. (U.S Patent No. 7,604,616) as applied to claim 5, and further in view of a third embodiment of Thoresen et al. (U.S Patent No. 7,604,616).
Regarding claim 6, first and second discussed embodiments of Thoresen et al. disclose the combination of claim 5, as previously discussed. The first embodiment of Thoresen et al. does not explicitly disclose that in the second position, proximal movement of the sharp distal tip relative to the safety clip is inhibited by interference between the needle feature and the aperture of the proximal wall. 
However, the second discussed embodiment of Thoresen et al. teaches the needle feature (enlarged diameter portion 38, Fig. 23) in a position on the needle such that the needle feature (enlarged diameter portion 38, Fig. 23) interacts with the distal side of the proximal wall (proximal wall 810, Fig. 23). Therefore, in the second position, proximal movement of the sharp distal tip relative to the safety clip is inhibited by the interference between the needle feature (enlarged diameter portion 38, Fig. 23) and the aperture (opening 815, Fig. 23) of the proximal wall (proximal wall 810, Fig. 23). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to move the needle feature (enlarged diameter portion 38, Fig. 48) distally along the needle such that it interacts with the distal side of the proximal wall (retention wall 1100, Fig. 48), as the needle feature (enlarged diameter portion 38, Fig. 23) was positioned in the second discussed embodiment of Thoresen et al. One of ordinary skill in the art would have been motivated to make this modification in order to prevent proximal movement of the needle relative to the safety clip after withdrawal of the needle from the catheter so as to keep the needle secured within the safety clip after withdrawal and inhibit from the needle coming proximally out of the clip and exposing the sharp end.

A third embodiment of Thoresen et al. teaches that distal movement of the sharp distal tip relative to the safety clip (spring clip 1213, Fig. 50) is inhibited by the unaligned first and second apertures of the first and second retention tabs (Figure 50; Col. 34, lines 58-61). The third discussed embodiment allowed for inhibition of distal movement of the needle by the unaligned first and second apertures by extending a portion of the biasing arms (Figure 50, 396). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the extended biasing arms (biasing arms 393, Fig. 50) of the third discussed embodiment of Thoresen et al. with the safety clip (clip lock 1221, Fig. 46) of the first discussed embodiment of Thoresen et al. One of ordinary skill in the art would have been motivated to make this modification in order to inhibit distal movement of the sharp distal tip following withdrawal of the needle from the catheter. Additionally, it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art, Boston Scientific v. Cordis Fed. Cir. 2009.
Response to Arguments
Applicant's arguments filed 1/22/2021 have been fully considered but they are not persuasive. A combination of two embodiments of Thoresen discloses “the safety clip further including one or more safety clip retention tabs configured to deflect when inserting the safety clip within a chamber of the safety clip assembly housing, thereby enabling the safety clip to slide into position at least partially within the housing, distal movement of the safety clip out of the housing inhibited by an interference fit between the one or more safety clip retention tabs and one or more walls defining the chamber of the . 
It would have been obvious to combine these features of Fig. 23 of Thoresen with an alternate embodiment that teaches the remaining limitations of claim 1 (as described in the previous and above rejections) in order to prevent unwanted movement of the safety clip (clip lock 1221, Fig, 46) within the housing (housing 41, Fig. 46), therefore preventing any exposure of the needle following withdrawal from the catheter, as taught by Thoresen (col. 27, lines 41-45 and col. 28, lines 14-16). Additionally, it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art, Boston Scientific v. Cordis Fed. Cir. 2009.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ZAGORIN whose telephone number is (571)272-0878.  The examiner can normally be reached on Monday-Thursday 8:00 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 





/SARAH ZAGORIN/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783